DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      PACIFIC NATIONAL BANK,
                             Appellant,

                                    v.

      CHARTER SCHOOLS USA AT HOLLYWOOD, L.C. a Florida
    Limited Liability Company, a/k/a CHARTER SCHOOLS USA AT
       HOLLYWOOD, LLC a/k/a CHARTER SCHOOLS USA AT
                          HOLLYWOOD, INC.,
                               Appellee.

                              No. 4D21-3060

                          [December 29, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE 12-
35194.

  Jeffrey B. Crockett of Coffey Burlington, P.L., Miami, for appellant.

  Stephanie Alexander and Lisa MacClugage of Tripp Scott, P.A., Fort
Lauderdale, and Thomas Scott of Cole Scott & Kissane, P.A., Miami, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.